DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendments filed on January 8, 2021 have been entered. Claims 1, 7, 11 and 13 have been amended. Claim 6 has been canceled. Claims 1-5 and 7-14 are still pending in this application, with claims 1 and 13 being independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, 4, 5, 7, 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA (US 20180332210 A1), referred herein as KAMIYA in view of REINHARD et al. (US 20180027262 A1), referred herein as REINHARD.
	Regarding Claim 1, KAMIYA teaches an adjusting device comprising (KAMIYA Abs: This video system includes a camera system and a video converter):
an acquisition unit that acquires a first video signal KAMIYA [0010] a first processing circuit that generates, from a pixel signal generated by an image pickup unit that captures a subject and obtains a pixel signal thereof, a first video signal on a basis of a first image adjustment parameter; [0066] The OETF unit 228 carries out OETF (Optical-Electro Transfer Function) gamma signal processing on the color image data on the basis of OETF information);
KAMIYA [0008] a video converter; [0009] generates a second video signal on a basis of a second image adjustment parameter different from the first image adjustment parameter, and transmits transmission information obtained by adding the first adjustment parameter and the second adjustment parameter to the second video signal via a first transmission channel)
(i) by converting the first video signal into a KAMIYA [0020] receiving, by a video converter, the transmission information via the first transmission channel; and [0021] generating, by a second processing circuit in the video converter, on a basis of the second image adjustment parameter included in the transmission information, a restoration pixel signal by inverse-transforming the second video signal included in the transmission information; [0063] the matrix processing unit 223 carries out debayer processing, linear matrix processing), 
(ii) by performing adjusting processing including a gain change in which a relationship between an input value and an output value becomes linear on the linear signal (KAMIYA [0012] a second processing circuit that generates, on a basis of the second image adjustment parameter included in the transmission information, a restoration pixel signal by inverse-transforming the second video signal included in the transmission information, and also carries out adjustment processing corresponding to the first video signal on the restoration signal on a basis of the first adjustment parameter included in the transmission information to 
(iii) by converting a post-adjustment linear signal obtained by performing the adjusting processing using a second OETF corresponding to a predetermined format (KAMIYA [0092] The inverse OETF unit 242 removes the gamma of OETF applied to the HDR video on the basis of information related to an HDR transmission gamma (type of OETF) which is part of the HDR adjustment parameter information; [0071] The relative gain is a parameter that indicates a ratio between a gain for pixel signals in the HDR process and a gain for pixel signals in the SDR process so as to enable a contrast ratio between the HDR video and the SDR video to be adjusted; [0080] The formatter 239 converts the color image data into an SDR video transmission format); and
an output unit that outputs the second video signal obtained by a conversion performed by the converter (KAMIYA [0012] a second processing circuit that generates, on a basis of the second image adjustment parameter included in the transmission 
a change unit, wherein the acquisition unit acquires first metadata indicating a characteristic of the first video signal (KAMIYA [0053] the CPU 124 may carry out processing of multiplexing adjustment parameter information to an HDR video stream and output it to the main transmission channel 30 as a metadata file associated with the HDR video stream separately from the HDR video).
But KAMIYA does not teach 
a first video signal that is not linear;
converting the video signal into a linear signal;
a second video signal that is not linear;
the change unit changes the first metadata acquired by the acquisition unit to second metadata indicating a characteristic of the second video signal, and
the output unit outputs the second video signal and the second metadata.
However REINHARD discloses a parameterized OETF/EOTF for processing images and video, which is analogous to the present patent application. REINHARD teaches:
a first video signal that is not linear (REINHARD [0014] a luma that is a linear combination of non-linear RGB, and non-linear luminance; [0025] the parameterized function has a non-linear end-to-end behavior);
REINHARD [0313] Block 403 may then pass control to optional block 404. Optional block 404 may optionally be performed on the first linearized luminance picture received from block 403. Block 404 may convert the first linearized luminance picture 1 into a picture 2);
a second video signal that is not linear (REINHARD [0223] In some cases there may be a non-linear end-to-end behavior. For instance, Rec. ITU-R BT 709 can be used in conjunction with Rec. ITU-R BT 1886, resulting in a non-linear end-to-end result. Similarly, Philips proposes OETF and EOTF functions that are not strict inverses of each other to also create a non-linear system gamma);
the change unit changes the first metadata acquired by the acquisition unit to second metadata indicating a characteristic of the second video signal (REINHARD [0076] The parameter settings can be derived, for instance per content, per movie, or per frame, and these can be communicated as metadata for decoding on the display side (e.g. using a metadata channel through an HDMI link); [0117] The associated semantics may be defined as follows: [0118] transfer_function_bit_depth_minus8 plus 8 specifies the bit depth of the luma and chroma component or the luminance component or the RGB component of the associated pictures for purposes of interpretation of transfer function metadata; [0148] When Static_Metadata_Descriptor_ID=1, Static_Metadata_Descriptor uses the structure defined in Table 16 that was defined for parameterized EOTF parameters identification. Static Metadata Type 2 may define P-EOTF parameters as follows:…), and
the output unit outputs the second video signal and the second metadata (REINHARD [0053] output it to the main transmission channel 30 as a metadata file associated with the HDR video stream separately from the HDR video).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified KAMIYA to incorporate the teachings of 
Doing so would optimize captured light information for human vision for the adjusting device, method and program.

Regarding Claim 2, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches wherein the first video signal and the second video signal are a high dynamic range (HDR) video signal (KAMIYA [0053] The HDR process unit 122 carries out processing of generating an HDR video; the CPU 124 may carry out processing of multiplexing adjustment parameter information to an HDR video stream and output it to the main transmission channel 30 as a metadata file associated with the HDR video stream separately from the HDR video).

Regarding Claim 4, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches wherein the converter includes:
a first converter that converts the first video signal acquired by the acquisition unit into the linear signal using the inverse characteristic of the first OETF (KAMIYA [0011] a restoration pixel signal by inverse-transforming the second video signal included in the transmission information; [0092] The inverse OETF unit 242 removes the gamma of OETF applied to the HDR video on the basis of information related to an HDR transmission gamma (type of OETF) which is part of the HDR adjustment parameter information);
KAMIYA [0093] The black level correction removal unit 243 carries out processing of canceling the black level correction applied to the HDR video on the basis of information for black level correction (HDR-Black) which is a part of the HDR adjustment parameter information); and
a third converter that converts the post-adjustment linear signal obtained by the adjusting processing performed by the second converter into the second video signal using the second OETF (KAMIYA [0163] the second image adjustment parameter includes OETF (Optical-Electro Transfer Function) information).

Regarding Claim 5, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches wherein the first video signal and the second video signal have a perceptual quantization (PQ) characteristic or a hybrid log-gamma (HLG) characteristic (REINHARD [0007] Dolby has proposed OETF/EOTF (PQ_EOTF) curves covering a very large range from 0.005 to 10.sup.4 cd/m.sup.2 of luminance values (US 2014/0363093; Scott Miller, M. N., Perceptual Signal Coding for More Efficient Usage of Bit Codes).

Regarding Claim 7, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches wherein the first metadata includes at least one of a first maximum luminance value that is a maximum luminance value of pixels included in whole video of the first video signal and a first maximum frame average luminance value that is a maximum value of average luminance of each of a plurality of REINHARD [0050] According to an embodiment, there is a parameter that allows the parameterized transfer function to determine a desired value of V(L) based on a highest value of the luminance L), and
the change unit performs at least one of (i) a change from the first maximum luminance value to a second maximum luminance value that is a maximum luminance value of pixels included in the whole video of the second video signal and (ii) a change from the first maximum frame average luminance value to a second maximum frame average luminance value that is a maximum value of the average luminance of each of the plurality of frames constituting the video of the second video signal (REINHARD [0171] Here, L.sub.min is the desired black level and L (0; L.sub.max, f) is the first entry in the look-up table generated from a given peak luminance L.sub.max, a given size of look-up table, as well as the parameter f that is being optimized. The core of this technique is to find a value of f that under the given specification of peak luminance and bit-depth produces a LUT with a black level that is as close as possible to the desired black level L.sub.min; [0198] The parameters m and k may be determined based on the minimum and maximum luminance L and codewords V. The parameters m and k may be calculated similarly as discussed with regard to Example 16 above. A minimum luminance value L.sub.min and a maximum luminance value L.sub.max may be specified in addition to corresponding desired code values V.sub.min and V.sub.max. From Eqn. No. 32, two equations in two unknowns are derived).

Regarding Claim 8, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches wherein the acquisition unit further acquires KAMIYA [0053] the CPU 124 may carry out processing of multiplexing adjustment parameter information to an HDR video stream and output it to the main transmission channel 30 as a metadata file associated with the HDR video stream separately from the HDR video), and 
the converter converts the first video signal into the second video signal according to the first metadata obtained by the acquisition unit (REINHARD [0076] The parameter settings can be derived, for instance per content, per movie, or per frame, and these can be communicated as metadata for decoding on the display side (e.g. using a metadata channel through an HDMI link); [0117] The associated semantics may be defined as follows: [0118] transfer_function_bit_depth_minus8 plus 8 specifies the bit depth of the luma and chroma component or the luminance component or the RGB component of the associated pictures for purposes of interpretation of transfer function metadata).

Regarding Claim 12, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, and further teaches 
wherein the adjusting device is connected to a display device by a digital interface (REINHARD [0289] Method 100 may be performed in DVB or ATSC standard based distribution workflows, production or authoring workflows, digital video camcorders; [0323] Device 800 comprises following elements that are linked together by a data and address bus 801: [0324] a microprocessor 802 (or CPU), which is, for example, a DSP (or Digital Signal Processor)), and
REINHARD Abs: decoding a digital picture, the method comprising: receiving the digital picture; applying a parameterized transfer function to the digital picture to determine a luminance (L) signal of the digital picture, the parameterized transfer function being based on a plurality of parameters; wherein the parameterized transfer function is adjusted based on a plurality of parameters to model one of a plurality of transfer functions).

Regarding Claim 13, KAMIYA in view of REINHARD teaches an adjusting method (KAMIYA Abs: This video system includes a camera system and a video converter; [0001] The present technology relates to a video system, a video processing method, a program, a camera system, and a video converter for processing a plurality of types of video signals whose levels, colors, and the like have been adjusted under different conditions).
The metes and bounds of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 14, KAMIYA in view of REINHARD teaches a non-transitory computer-readable recording medium storing a program to be executed by a computer for performing the adjusting method according to claim 13 (KAMIYA Abs: This video system includes a camera system and a video converter; [0022] A program according to 
The metes and bounds of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA (US 20180332210 A1), referred herein as KAMIYA in view of REINHARD et al. (US 20180027262 A1), referred herein as REINHARD further in view of Obinata (US 20050270304 A1), referred herein as Obinata
Regarding Claim 3, KAMIYA in view of REINHARD teaches the adjusting device according to claim 1, but does not teach further comprising.
However Obinata discloses a display controller includes a memory in which image data as a YUV format and image data as a RGB format are mixedly stored, which is analogous to the present patent application. Obinata teaches 
a YUV-RGB converter that converts a video signal constructed with a YUV signal into an RGB signal (Obinata [0111] The YUV-RGB conversion circuit 120 includes a YUV-RGB format conversion part 122); and
a RGB-YUV converter that converts a video signal constructed with the RGB signal into the YUV signal (Obinata [0111] a RGB-YUV format conversion part 124, and a format conversion controller 126),
wherein the YUV-RGB converter converts the first video signal from the YUV signal into the RGB signal (Obinata [0111] In the YUV-RGB format conversion part 122, 
the converter converts the first video signal into the second video signal constructed with a second R signal, a second G signal, and a second B signal by performing the conversion processing on a first R signal, a first G signal, and a first B signal, which constitute the first video signal and are obtained by a conversion into the RGB signal by the YUV-RGB converter (Obinata [0113] In the YUV-RGB format conversion part 122, image data is temporarily converted to the YUV 4:4:4 format, in turn converted to the RGB 8:8:8 format, subsequently, converted to the image data in other RGB formats; [0116] In the RGB-YUV format conversion part 124, image data is temporarily converted to the RGB 8:8:8 format, in turn converted to the YUV 4:4:4 format, subsequently, converted to the image data in other YUV formats. Thus, the RGB-YUV format conversion part 124 includes a RGB 8:8:8 conversion part 124-A, a RGB 8:8:8-YUV 4:4:4 conversion part 124-B, and a YUV conversion part 124-C. In the RGB 8:8:8 conversion part 124-A, read data in any of the RGB 3:3:2 format, the RGB 5:6:5 format, and the RGB 8:8:8 format is converted to the image data of the RGB 8:8:8 format. If data is converted to the RGB 8:8:8 format, read data in the RGB 8:8:8 format is output without any changes), and
the RGB-YUV converter converts the second video signal obtained by a conversion of the first video signal by the converter from the RGB signal into the YUV signal (Obinata [0116] In the RGB-YUV format conversion part 124, image data is temporarily converted to the RGB 8:8:8 format, in turn converted to the YUV 4:4:4 format, subsequently, converted to the image data in other YUV formats).

Doing so would provide a display controller that satisfies both memory efficiency and processability of image data, an electronic apparatus, and a method for supplying image data in the adjusting device, method and program.

5.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA (US 20180332210 A1), referred herein as KAMIYA in view of REINHARD et al. (US 20180027262 A1), referred herein as REINHARD further in view of PARK et al. (US 20180139429 A1), referred herein as PARK.
Regarding Claim 9, KAMIYA in view of REINHARD teaches the adjusting device according to claim 8, but does not teach wherein.
However PARK discloses an image processing apparatus and method, which use a maximum display luminance value of a mastering display and a maximum display luminance value of a target display according to luminance characteristics of a current scene of an encoded image, which is analogous to the present patent application. PARK teaches 
wherein the first metadata includes at least one of a maximum luminance value of a master monitor that is used to generate master video from which video of the first video signal is generated and a first maximum luminance value that is a maximum PARK [0288] In detail, as shown in FIG. 29, the static metadata may include metadata according to the society of motion picture and television engineers (SMPTE) ST20806 standard. For example, the static metadata may include `MinLum of Source Mastering Monitor` that is a desired minimum display luminance value of a mastering display, `MaxLum of Source Mastering Monitor` that is a desired maximum display luminance value of the mastering display, `White Point` that is x and y color coordinates of a white point in a color space of the mastering display, and `Primaries` that is x and y color coordinates of a primary color in the color space of the mastering display. Also, the static metadata may include `MinLum of Target System` that is a desired minimum display luminance value of a target display and `MaxLum of Target System` that is a desired maximum display luminance value of the target display), and
the second video signal is a signal that is obtained by performing the adjusting processing such that the luminance of the second video signal becomes less than or equal to one of the maximum luminance value of the master monitor and the first maximum luminance value, the one of the maximum luminance value of the master monitor and the first maximum luminance value being included in the first metadata (PARK [0047] When the original luminance value is less than a threshold value, the tone mapped luminance value may be obtained by performing tone mapping according to a first method on the original luminance value, and when the original luminance value is greater than the threshold value, the tone mapped luminance value may be obtained by performing tone mapping according to a second method on the original luminance value).

Doing so would more effectively maintain the intention of an original image than when tone mapping is performed without considering the luminance characteristics of the image in the adjusting device, method and program.

Regarding Claim 10, KAMIYA in view of REINHARD teaches the adjusting device according to claim 8, but does not teach; however, PARK teaches 
wherein the first metadata includes a maximum luminance value of each of a plurality of scenes constituting video of the first video signal (PARK [0005] a receiver configured to receive at least one from among first metadata indicating a maximum display luminance value of a mastering display according to luminance characteristics of an image and second metadata indicating a maximum display luminance value of a target display according to the luminance characteristics of the image; and a controller configured to divide an encoded image into one or more scenes), and
the second video signal is a signal that is obtained by performing the adjusting processing such that the luminance of the second video signal becomes less than or equal to the maximum luminance value of a scene included in the first metadata with respect to each of the plurality of scenes (PARK [0197] FIG. 14 is a flowchart of a method of obtaining and determining a central pixel of a maximum luminance region of a current scene; [0231] FIG. 20 illustrates an operation of performing tone mapping 
Same motivation as Claim 9 applies here.

Regarding Claim 11, KAMIYA in view of REINHARD teaches the adjusting device according to claim 8, but does not teach; however, PARK teaches wherein the converter performs the adjusting processing such that the luminance of the second video signal becomes less than or equal to a predetermined maximum luminance value (REINHARD [0076] The parameter settings can be derived, for instance per content, per movie, or per frame, and these can be communicated as metadata for decoding on the display side (e.g. using a metadata channel through an HDMI link); [0117] The associated semantics may be defined as follows: [0118] transfer_function_bit_depth_minus8 plus 8 specifies the bit depth of the luma and chroma component or the luminance component or the RGB component of the associated pictures for purposes of interpretation of transfer function metadata).
Same motivation as Claim 9 applies here.


Response to Arguments
Applicant's arguments filed on January 8, 2021 have been fully considered but they are not persuasive. 
On page 7, Applicant's Remarks, with respect to Claims 1 and 13, the applicant argues does not disclose or suggest the amended feature of “changing a first type of metadata into a second type of metadata”, previously recited in canceled Claim 6. Examiner respectfully disagrees with that argument. Paragraph [0076] of REINHARD explicitly described the OETF/EOTF conversion is based on parameters adjustment, and the dynamic parameters are communicated as metadata file, therefore, the metadata file is modified from a first version to a second version during the conversion process. Paragraph [0117] of REINHARD specifically described the metadata transferring algorithm. Furthermore, Paragraph [0145]-[0149] disclosed steps of converting a Static Metadata type 1 to Static Metadata Type 2. It is not necessary to excessively citing every single sentence from the prior art. However, in order to response to the Applicant’s argument, further citation regarding gain adjustment is included in the above detail action. Regarding this argument, it is respectfully noted that, Reinhard teaches the limitation of “the change unit changes the first metadata acquired by the acquisition unit to second metadata indicating a characteristic of the second video signal.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/

Art Unit 2611